Exhibit 21.1 CPI INTERNATIONAL HOLDING CORP. SUBSIDIARIES Direct Subsidiaries Subsidiary Jurisdiction of Organization CPI International,Inc. Delaware Indirect Subsidiaries Subsidiary Jurisdiction of Organization Direct Parent Communications& Power Industries LLC Delaware CPI International,Inc. 3251300 Nova Scotia Company Nova Scotia, Canada CPI International,Inc. Communications& Power Industries Canada Inc. Ontario, Canada 3251300 Nova Scotia Company CPI Subsidiary Holdings LLC Delaware Communications& Power Industries LLC CPI Econco Division California Communications& Power Industries LLC CPI Malibu Division California Communications& Power Industries LLC Communications& Power Industries International Inc. Delaware CPI Subsidiary Holdings LLC Communications& Power Industries Asia Inc. Delaware CPI Subsidiary Holdings LLC Communications& Power Industries Europe Limited England and Wales CPI Subsidiary Holdings LLC Communications& Power Industries Italia S.r.L. Italy CPI Subsidiary Holdings LLC Communications& Power Industries Australia Pty Limited Australia CPI Subsidiary Holdings LLC
